Order unanimously reversed, without costs, and motion granted. Memorandum: The parties to this appeal are plaintiff-respondent wife, Barbara Wiard, and defendant-appellant husband, Albert F. Wiard. On June 19, 1978, three months after their marriage the wife instituted a divorce action by service of a bare summons. Her husband did not consult counsel or serve a notice of appearance within the required 20-day period. However, within several weeks after the expiration of his time to answer he retained counsel who obtained a show cause order dated August 3 seeking relief from defendant’s default in appearance. The application for the order was supported by an affidavit of appellant husband in which he states that he questioned his wife about the summons and was told by her that she was seeking a divorce on the grounds of "incompatability”; and that his attorney now has a copy of the complaint which alleges acts of cruel and inhuman treatment. He further states that he objects to these allegations and disputes their truthfulness. The supporting affidavit of his attorney states that appellant has a meritorious defense to his wife’s divorce action. When the matter came on to be heard at Special Term on August 9, the motion was denied. It is from that determination that the appeal was taken. Subsequently, a default divorce proceeding took place and a default judgment was later entered on September 14, 1978 in the Monroe County Clerk’s office in this matter. There is a strong public policy favoring a trial on the merits. Defendant is entitled to serve an answer and defend against his wife’s divorce action. Special Term’s order denying him that right was an improvident exercise of its discretion (CPLR 2004). It follows that the default judgment entered September 14, 1978 is a nullity and should be vacated (CPLR 5015, subd [a], par 1; Siegel, New York Practice, §§ 426, 427, p 567, n 1). (Appeal from order of Monroe Supreme Court — default.) Present — Cardamone, J. P., Simons, Hancock, Jr., Callahan and Witmer, JJ.